USCA4Case
      Appeal: 20-2290    Doc: 5
          6:18-cv-00061-EKD-JCH   Filed: 12/28/2020
                                Document              Pg: 1 of Page
                                          522 Filed 12/28/20   2    1 of 2 Pageid#: 11978


                                                            FILED: December 28, 2020

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 20-2290
                                    (6:18-cv-00061-EKD-JCH)
                                      ___________________

        CRYSTAL VL RIVERS

                     Plaintiff - Appellant

        v.

        UNITED STATES OF AMERICA; KAREN DEER; MARYLOU PRILLIMAN;
        FEDERAL BUREAU OF INVESTIGATIONS; IRS-CRIMINAL DIVISION

                     Defendants - Appellees

         and

        VIRGINIA STATE POLICE; BEDFORD COUNTY VIRGINIA; CITY OF
        LYNCHBURG VIRGINIA; BILL TALBOTT; VIRGINIA STATE
        CORPORATION COMMISSION; E. JOSEPH FACE, JR., Commissioner;
        BANK OF THE JAMES FINANCIAL GROUP, INC., a/k/a Bank of the James;
        ROBERT R. CHAPMAN, III; SELECT BANK FINANCIAL CORP; SELECT
        BANK; J. MICHAEL THOMAS; OLD DOMINION NATIONAL BANK;
        MARK MERRILL; KELLY POTTER; UNION BANKSHARES
        CORPORATION, now Atlantic Union Bankshares; UNION BANK AND
        TRUST, now Atlantic Union Bank; successor of and formerly StellarOne Bank,
        formerly Planters Bank & Trust Company of Virginia; ADVANTAGE TITLE &
        CLOSING LLC; JENNIFER RICHARDSON; MATT FARRIS; SHANA BECK
        LESTER; RALPH H. BECK; S & R FARM, LLC; BBOYZ LLC; SERENITY
        ACRES FARM LLC; LIBERTY UNIVERSITY, INC.; LAURA J. WALLACE;
        SETH TWERY, VSB #20031; LISA SCHENKEL, VSB #21521; SHERWOOD
        SUNDERLAND DAY, VSB #21521; FRANK W. MORRISON, VSB #07549;
        STEVEN R. GRANT; NORTHCREEK INC. NORTH CREEK
        CONSTRUCTION; DAVID EDMUNDSON; KELLY EDMUNDSON; SERENE
USCA4Case
      Appeal: 20-2290    Doc: 5
          6:18-cv-00061-EKD-JCH   Filed: 12/28/2020
                                Document              Pg: 2 of Page
                                          522 Filed 12/28/20   2    2 of 2 Pageid#: 11979


        CREEK RUN ASSOCIATION; TRAVIS BAKER; JENNIFER BAKER;
        MICHAEL FRIEDMAN; LOREN FRIEDMAN; RICHARD ROGERS; BETH
        ROGERS; MATTHEW KRYCINSKI; SARAH KRYCINSKI; MICHAEL
        BRADBURY; HOWARD FREAR; BARBARA FREAR; WILLIAM FLUKER;
        MICHELLE FLUKER; MARGIE CALLAHAN; TED COUNTS REALTY
        GROUP AND AUCTION CO INC.; ALBEMARLE COUNTY; STATE
        CORPORATION COMMISSION; BUREAU OF FINANCIAL INSTITUTIONS;
        ROBERT BEACH; BRANCH BANKING & TRUST COMPANY OF
        VIRGINIA; MARK LOFTIS, VSB #79538; PRESCOTT H. GAY, SR., VSB
        #17727; SAMEER M. PATEL, M.D., VSB #65811; SHERRI SACKETT; PETER
        C. SACKETT

                     Defendants

                                     ___________________

                                          ORDER
                                     ___________________

              Upon consideration of the motion to voluntarily dismiss this case pursuant to

        Rule 42(b) of the Federal Rules of Appellate Procedure, the court grants the

        motion.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk
